Case: 1:20-cv-02542-JG Doc #: 1-2 Filed: 11/11/20 1 of 2. PagelD #: 21
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

Colleen Kuchar

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Tittle & Perlmuter, 4106 Bridge Ave., Cleveland, OH
44113 (216) 308-1522

Portage

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:

Attorneys (Jf Known)

 

Saber Healthcare Holdings, LLC, Saber Healthcare Group,

11 C Multi-Care Mananement 11 C Aurora Manor | P
County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

IIL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

   

 
 

 

 

 

(J! US. Government [x]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C 1 CJ 1 Incorporated or Principal Place fe] 4 CJ 4
of Business In This State
(j2 U.S. Government (_J4 Diversity Citizen of Another State C 2 L] 2 Incorporated and Principal Place C] 5 C] 5
Defendant (indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a []3 [] 3. Foreign Nation CJ 6 [Js
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _|
110 Insurance PERSONAL INJURY PERSONAL INJURY Biss Drug Related Seizure H 422 Appeal 28 USC 158 = 375 False Claims Act
120 Marine 310 Airplane O 365 Personal Injury - of Property 2] USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 7 315 Airplane Product Product Liability | 690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability {_] 367 Health Care/ |] 400 State Reapportionment
L] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical oO 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
bh 151 Medicare Act 330 Federal Employers” Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability CO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets r} 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud | 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L] 160 Stockholders’ Suits }- 355 Motor Vehicle H 371 Truth in Lending Act Hl 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | _]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury CJ 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
rt} 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange

Medical Malpractice

 

Leave Act
790 Other Labor Litigation

 

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
[_]290 All Other Real Property

442 Employment
443 Housing!
Accommodations
| 445 Amer. w/Disabili
Employment

 

Other
448 Education

 

446 Amer. w/Disabilities -

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
| _]210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
[| 220 Foreclosure 441 Voting [| 463 Alien Detainee

|_| 510 Motions to Vacate

Sentence

| 530 General

|] 535 Death Penalty

Other:

540 Mandamus & Other

$50 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

ties -

 

| _|791 Employee Retirement

864 SSID Title XVI
[_] 865 RSI (405(g))

|_| 890 Other Statutory Actions

I

 

Income Security Act

IMMIGRATION

ITs

 

 

|__ FEDERAL TAX SU

|] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

|_| 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|} 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

&! Original LC? Removed from 3 Remanded from C4 Reinstated or [a 5 Transferred from 6 Multidistrict a 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION H—~

 

Brief description of cause:
Failure to pay overtime wages

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

VII. REQUESTEDIN _ [x] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 500000 JURY DEMAND: Klves ([JNo
VIII. RELATED CASE(S)
(See instructions):
IF ANY CREO ergs : DOCKET NUMBER
DATE SIGNATURE OF ee
11/11/20 Lo —_
FOR OFFICE USE ONLY = ce
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case: 1:20-cv-02542-JG Doc #: 1-2 Filed: 11/11/20 2 of 2. PagelD #: 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only _).

7 General Civil

vA Administrative Review/Social Security
2 Habeas Corpus Death Penalty

“If under Title 28, §2255, name the SENTENCING JUDGE: _

CASE NUMBER: _

RELATED OR REFILED CASES See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

This action: [] is RELATED to another PENDING civil case [lis a REFILED case [| was PREVIOUSLY REMANDED

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 INORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant If the defendant resides in a county within this district, please set forth the name of such

county

COUNTY: Cuyahoga

Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in
which it has its principal place of business in that district.

(2) Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.

COUNTY:

(3) Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle

place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiffs residence.
COUNTY

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, please check the appropriate division.

 

 

 

 

 

 

EASTERN DIVISION
AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
J (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga,
CLEVELAND Lake, Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
[ ] TOLEDO (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca

VanWert, Williams, Wood and Wyandot)
